—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
The positive results of the two urinalysis tests indicating the presence of cannabinoids, together with the testimony of the *656correction officer who conducted the urinalysis tests and authored the misbehavior report, provided substantial evidence to support the determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating the prison disciplinary rule that prohibits the unauthorized use of a controlled substance (see, Matter of Lahey v Kelly, 71 NY2d 135, 143). Similarly unpersuasive is petitioner’s challenge to the sufficiency of the chain of custody and testing of his urine sample inasmuch as the testimony of the correction officer who conducted the urinalysis test explained the notations in the refrigerator log book and verified that the urine sample was properly secured and tested in accordance with the applicable regulations (see, Matter of Zito v Coombe, 231 AD2d 792). Petitioner’s remaining contentions, including his speculative claim that his urine sample was tampered with and his contention that he was denied relevant documentary evidence, have been reviewed and found to be unpersuasive.
Cardona, P. J., Crew III, White, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.